DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Background
The Applicant’s Preliminary Amendment filed on 12/20/18 have been entered.
According to the Amendment, claims 1-20 are pending. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 16, 17, and 20 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2012/0062259 to Yamada et al. (Yamada).  In regards to claim 1, Yamada discloses a transfer device (10) comprising:
a frame (see Figs. 2A-2B showing a housing); 
a module transfer arm (12 & 16 showing a first and second wafer transfer mechanism), arranged above the frame and with a number of at least one; 
a pre-inspection station (S3 showing a pre-alignment area), arranged on the frame at an initial placement position in a conveying direction of the module transfer arm, and configured to place thereon a target object to be inspected (see ¶ []); 
a post-inspection station (S3 showing a post-alignment area), arranged on the frame at a finish-placement position in the conveying direction of the module transfer arm, and configured to place thereon the target object after being inspected (see ¶ []); 
an inspection station (S5 showing an inspection area), respectively arranged on the frame and between the pre-inspection station and the post-inspection station, and configured to place thereon and inspect the target object (see ¶ []); 
a feed mechanism (16 showing a wafer transfer mechanism with a moving mechanism), in connection with the module transfer arm, and configured to transfer the target object from the pre-inspection station to the inspection station and to lift the target object to avoid inspectors through automatic operation or under the drive of the module transfer arm (see ¶ []); and 
a discharge mechanism (12 showing a wafer transfer mechanism with a moving mechanism), in connection with the module transfer arm, and configured to see ¶ []).

In regards to claim 2, Yamada further discloses that the post-inspection station is located at an end of the module transfer arm. See Fig. 1 (showing the post-alignment area at the end of the first and second transfer areas).

In regards to claim 3, Yamada further discloses that the number of the inspection station is at least eight and the inspection stations are evenly distributed at both sides of the module transfer arm. See ¶¶ [0040], [0082] (suggesting at least 8 inspection chambers in any desirable arrangement).

In regards to claim 4, Yamada further discloses that the number of the module transfer arm is two, and the two module transfer arms are juxtaposed. See Fig. 1 (showing a first and second wafer transfer mechanism).

In regards to claim 5, Yamada further discloses that the feed mechanism and the discharge mechanism are both robotic arms. See Fig. 1 (showing a first and second wafer transfer mechanism).

In regards to claim 8, Yamada further discloses that the robotic arm is provided with a holder configured to hold the target object. See Fig. 1 (showing wafer transfer mechanism with a holder).

In regards to claim 9, Yamada further discloses that the holder is suction cups. See ¶ [0033] (providing a wafer transfer mechanism adapted to use vacuum adsorption to transfer wafers).

Claims 16 and 17 are rejected under §102(a)(1) as being anticipated by Yamada, supra.  In regards to claim 16, Yamada discloses a transfer device and method of using the same, the device (10) comprising:
a frame (see Figs. 2A-2B showing a housing); 
a module transfer arm (12 & 16 showing a first and second wafer transfer mechanism), arranged above the frame and with a number of at least one; 
a pre-inspection station (S3 showing a pre-alignment area), arranged on the frame at an initial placement position in a conveying direction of the module transfer arm, and configured to place thereon a target object to be inspected; 
a post-inspection station (S3 showing a post-alignment area), arranged on the frame at a finish-placement position in the conveying direction of the module transfer arm, and configured to place thereon the target object after being inspected; 
an inspection station (S5
a feed mechanism (16 showing a wafer transfer mechanism with a moving mechanism), in connection with the module transfer arm, and configured to transfer the target object from the pre-inspection station to the inspection station and to lift the target object to avoid inspectors through automatic operation or under the drive of the module transfer arm; and 
a discharge mechanism (12 showing a wafer transfer mechanism with a moving mechanism), in connection with the module transfer arm, and configured to transfer the target object from the inspection station to the post-inspection station and to lift the target object to avoid the inspectors through automatic operation or under the drive of the module transfer arm.
a number of the inspection stations is at least eight, the inspection stations are evenly distributed at both sides of the module transfer arm, and each of the inspection stations is corresponding to one inspector (see ¶¶ [0040], [0082] suggesting at least 8 inspection chambers in any desirable arrangement); and 
the frame is provided with an electric cabinet configured to control the module transfer arm and movements of robotic arms (see ¶ [0004] providing a controlling device for controlling various devices in the loader and inspection chambers).

In regards to claim 20, Yamada further discloses that the step of inspecting the target object placed on the inspection station further comprises: finishing the inspection of the target object through one-pass, then transferring the target object to the post-inspection station, when the inspection station is utilized as a one-pass inspection platform. See ¶ [0054-0059] (describing a process for one-pass wafer inspection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under § 103 as being obvious over Yamada, supra, as applied to claims 5 and 6, in view of US Pub. No. 2004/0225408 to Whitcomb (Whitcomb).  In regards to claim 6, Yamada discloses all limitations of the claimed invention but for an anti-collision inspection member.
Although Yamada does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Whitcomb teaches a substrate handling system wherein the robotic arm is provided with an anti-collision inspection member. See Abstract and ¶ [0011] (describing a robotic arm with a distance sensor).
Thus, it would have been obvious to modify the robotic arm of Yamada with distance sensor of Whitcomb in order to transfer wafers with precision.

In regards to claim 7, Whitcomb further discloses that the anti-collision inspection member is a distance inspection sensor. See Abstract and ¶ [0011] (describing a robotic arm with a distance sensor).

Claims 10-15 are rejected under § 103 as being obvious over Yamada, supra, as applied to claims 9, 10, 9, 12, 13, and 13, in view of US Pub. No. 2018/0039191 to Shibazaki (Shibazaki).  In regards to claim 10, Yamada discloses all limitations of the claimed invention but for suction cups fixed to the robotic arm.
Although Yamada does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Shibazaki teaches a substrate handling system wherein the suction cups are fixed to the robotic arm via a fixing bracket. See Abstract and ¶ [0031] (describing a suction cup mount bracket).
Thus, it would have been obvious to modify the robotic arm of Yamada with the suction holder of Shibazaki in order to securely transfer wafers.

In regards to claim 11, Shibazaki further discloses that the suction cups are uniformly arranged on the fixing bracket. See ¶¶ [0031], [0205] (suggesting a uniform arrangement in order to evenly apply suction over the target object).

In regards to claim 12, Shibazaki further discloses that the transfer device further comprises a suction device configured to be in communication with the suction cups. See ¶ [0031] (describing a vacuum pump).

In regards to claim 13, Shibazaki further discloses that the suction device is a vacuum pump. See ¶ [0031] (describing a vacuum pump).

In regards to claim 14, Shibazaki further discloses that the vacuum pump and the suction cups are connected by a pipeline. See ¶ [0031] (describing a vacuum piping system).

In regards to claim 15, Shibazaki further discloses that the pipeline comprises hoses. See ¶¶ [0031], [0205] (describing a vacuum piping system where pipeline may comprise hoses).


Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655